COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00357-CV
Style:                             Talisman Energy USA Inc. and Statoil Texas Onshore Properties, LLC
                                   v Enduring Resources, LLC
Dates motions filed*:              June 13, 2013 and June 27, 2013
                                   Motion to extend time to file reporter’s record and Motion for extension of time to file
Type of motion:                    reporter’s record
Party filing motion:               Appellant and Court Reporter
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                             May 30, 2013
         Number of previous extensions granted:              0            Current Due date: May 30, 2013
         Date Requested:                                July 1, 2013 and June 27, 2013

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: June 27, 2013
                             The Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          On June 13, 2013, appellants filed a motion informing the Court that they had requested the reporter’s
          record be prepared and had paid for its preparation, and they requested that we extend the time to file
          the record to July 1, 2013. On June 27, 2013, the court reporter filed both the record and a request that
          we extend the deadline for filing the record to June 27, 2013. We grant both motions and order the Clerk
          of this Court to accept the record. Appellants’ brief will be due no later than July 29, 2013. See TEX. R.
          APP. P. 4.1(a), 38.6(a).



Judge's signature: /s/ Terry Jennings
                                                                    Court

Panel consists of       ____________________________________________

Date: July 2, 2013



November 7, 2008 Revision